BROCK, Chief Judge.
Defendant argues that it was error to deny his motion for nonsuit. He contends there was insufficient evidence to support a verdict of guilty of felonious larceny because the evidence does not show that defendant actually entered the house or actually removed the stolen items from the house. This argument seems to miss the main point in the State’s case. The case was tried and submitted to the jury on the theory that defendant aided and abetted in the felonious breaking and the felonious larceny. The evidence is ample to support a verdict of guilty of felonious larceny on this theory.
Defendant argues that he was entitled to a mistrial because of prejudicial error in the reception of evidence. Defendant’s motion to strike the objectionable testimony was allowed, and the jury was specifically instructed to disregard it. This prompt action by the trial judge cured the error if error, in fact, existed.
Our review of the record discloses no prejudicial error.
No error.
Judges Vaughn and Martin concur.